DETAILED ACTION
This non-final action is in response to application filed on 04/10/2020. Claims 1-20 are pending of which claims 1 and 11 are independent claims. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a National Stage of PCT Application No. PCT/FR2018/051321 filed on June 7, 2018, which claims priority to French Patent Application No. 17/55373 filed on June 14, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawing
The drawings are objected to because:
Fig. 3:
“ECfSvc0” should read “ERSvc0”; and
“ECfSvc1” should read “ERSvc1”.


Specification
The specification is objected to because:
Page 11, line 4, “A home automation equipment 3” should read “the home automation equipment 3”; and
Page 11, line 23, “A home automation equipment 3 and a sensor 5” should read “the home automation equipment 3 and a sensor 5”.
Appropriate correction is required.

Claim Objections
Claims 1, 3, 10-11 and 13-14 are objected to because of the following informalities:
Claim 1: 
Line 2-3, “the context of the replacement” should read “a context of a replacement”;
Line 7, “a first central control unit” should read “the first central control unit”; and
Line 9, “a second central control unit” should read “the second central control unit”.
Claim 3: Line 5, “the central control unit” should read “the second central control unit”.

Claim 10: 
Line 3, “the availability” should read “an availability”;
Line 4, “before the configuration repository” should read “before the registration in the configuration repository”;
Line 5: “the registration of the replacement request” should read “the registration in a configuration repository”.
Claim 11: 
Line 4, “the context of the replacement” should read “a context of a replacement”; and
Line 13, “the first configuration remote service” should read “the configuration service”.
Claim 13: 
Line 2, “the sending” should read “a sending”; and
Line 3, “the modification” should read “a modification”.
Claim 14: Line 5, “the central control unit” should read “the second central control unit”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-7 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 6 and 7 recite the limitation “the configuration data or instructions” in lines 6 and 7 of claim 6 and in line 6 of claim 7. There is insufficient antecedent basis for this limitation in the claim. It is not clear if “the configuration data or instructions” referring to “the configuration data or instructions associated to the unique identifier of the first central control unit” or “the configuration data or instructions associated to the identifier of the second central control unit”. It is assumed that “the configuration data or instructions” referring to “the configuration data or instructions associated to the unique identifier of the first central control unit”.
Claims 17 and 18 recite subject matter similar to those recited in claims 6 and 7; thus, claims 17 and 18 are similarly rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 11-14, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meenan et al. (US 2010/0257584, Pub. Date Oct. 7, 2010).
As per claim 1, Meenan discloses a method (Meenan-Fig.3, Process 300) for configuring a second central control unit belonging to a home automation installation, in the context of the replacement of a first central control unit (Meenan-Para. [0049], the ability of a host system 120 to transfer the configuration information about one home-networking gateway 115 [first central control unit] to a different home-networking gateway 115 [second central control]), the method being implemented by a first configuration remote access service executed by a management unit (Meenan-Fig.3, steps executed by unit of host system 320) and comprising the following steps:
registration of at least one set of configuration data or instructions associated to a unique identifier of a first central control unit (Meenan-Fig.2, receive and store configuration information at 270h; Meenan-Para. [0044], the host system 120 may store the received identifying information 115a and the home-networking gateway configuration information as configuration information 124; Meenan-Para. [0035], The home-networking gateway 115 may include identifying information 115a, such as a MAC ("Media Access Control") address and/or a network address, that may uniquely identify a home-networking gateway 115);
reception of a configuration request linked to an identifier of a second central control unit (Meenan-Fig.3, receive transfer confirmation to transfer configuration information at 370h; Meenan-Para. [0078], the user may confirm the transfer of configuration information when the user desires to configure a new or up graded home-networking gateway);
determination of an association between the second central control unit or its identifier on the one hand and the first central control unit or its identifier on the other hand (Meenan-Para. [0079], the host system may look-up the user account and home-networking gateway [second central control unit] in a table or list that stores configuration information and is indexed by user account … retrieves the configuration information, which may be associated with another home-networking gateway [first central control unit] that is associated with the user account (step 372h));  
determination of at least one set of configuration data or instructions associated to the identifier of the second central control unit (Meenan-Paras. [0079-0080], The host system 320 associates the retrieved configuration information with the home-networking gateway 315 [second central control unit] (step 374h)) from the at least one set of configuration data or instructions associated to the unique identifier of the first central control unit (Meenan-Paras. [0079-0080], The host system 320 retrieves the configuration information, which may be associated with another home-networking gateway [first central control unit] that is associated with the user account (step 372h)); and
sending at least one configuration message comprising the at least one set of configuration data or instructions associated to the identifier of the second central control unit to the second central control unit (Meenan-Para. [0081], the host system 320 sends the retrieved configuration information to the home-networking gateway 315 (step 378h)).

As per claim 2, Meenan discloses the method according to claim 1 as set forth above, also discloses wherein the at least one set of configuration data or instructions associated to the identifier of the second central control unit comprises 
at least one datum or instruction for configuring at least one emission and/or reception address of the second central control unit (see Meenan-Para. [0044],  the identifying information 115a and the home-networking gateway configuration information 115b of the home-networking gateway are sent and stored as configuration information 124 in host system. The host system 120 may provide the configuration information 124 to the home-networking gateway 115 when the previous home-networking gateway is upgraded or replaced; Meenan-Para. [0035], The home-networking gateway 115 may include identifying information 115a, such as a MAC ("Media Access Control") address and/or a network address, that may uniquely identify a home-networking gateway 115) used for a communication interface with a home automation device of the home automation installation (Meenan-Para. [0040], the home-networking gateway configuration information 115b may include protocol information necessary to configure the home-networking gateway 115 to communicate with devices 112 [home automation device]).

As per claim 3, Meenan discloses the method according to claim 1 as set forth above, also discloses wherein the at least one set of configuration data or instructions associated to the identifier of the second central control unit comprises 
at least one datum or instruction for configuring an emission and/or reception address (Meenan-Para. [0078], The retrieved configuration information may include, for example, some or all of the device information for the devices associated with the home-network, as described with respect to home-networking gateway configuration information 115b; Meenan-Para. [0037], The home-networking gateway configuration information 115b also may include device information for devices 112 associated with the home network 110… The device identifier may include a hardware device identifier, such as a MAC address, and/or a network address, such as a static IP address associated with the device or a dynamic IP address) used by a communication interface of a home automation device related to the central control unit of the home automation installation (Meenan-Para. [0040], the home-networking gateway configuration information 115b may include protocol information necessary to configure the home-networking gateway 115 to communicate with devices 112 [home automation device]).

As per claim 5, Meenan discloses the method according to claim 1 as set forth above, also discloses wherein the step of determining at least one set of configuration data or instructions associated to the identifier of the second central control unit from the at least one set of configuration data or instructions associated to the unique identifier of the first central control unit comprises 
(Meenan-Paras. [0079-0080], retrieves the configuration information, which may be associated with another home-networking gateway [first central control unit] that is associated with the user account (step 372h) … The host system 320 associates the retrieved configuration information with the home-networking gateway 315 [second central control unit] (step 374h)).

As per claim 7, Meenan discloses the method according to claim 1 as set forth above, also discloses wherein the step of determining at least one set of configuration data or instructions associated to the identifier of the second central control unit from the at least one set of configuration data or instructions associated to the unique identifier of the first central control unit comprises 
an adaptation of the configuration data or instruction (Meenan-Paras. [0079-0080], retrieves the configuration information, which may be associated with another home-networking gateway [first central control unit] that is associated with the user account (step 372h) … The host system 320 associates the retrieved configuration information with the home-networking gateway 315 [second central control unit] (step 374h)).

As per claim 11, Meenan discloses a method (Meenan-Fig.3, Process 300) for configuring a central control unit belonging to a home automation installation or to a home automation device comprising a central control unit and belonging to a home (Meenan-Para. [0049], the ability of a host system 120 to transfer the configuration information about one home-networking gateway 115 [previous central control unit] to a different home-networking gateway 115 [central control]), the method being implemented by the central control unit (Meenan-Fig.3, steps executed by home-networking gateway 315) and comprising the following steps:
obtainment of a location identifier of a configuration service (Meenan-Para. [0048], the host system 120 may send connection information to provide access to the home-networking gateway 115. The connection information may include, for example, an Internet Protocol (IP) address or another type of network address and a port to be used to establish a connection … The home-networking gateway 115 may establish a connection with the host system [configuration service] using the received connection information; see Meenan-Fig.3, the home-networking gateway receives and forwards the transfer confirmation to host system [configuration service] at 370g); 
sending a configuration request to the configuration service using the location identifier and linked to an identifier of the central control unit (Meenan-Para. [0048], the host system 120 may send connection information to provide access to the home-networking gateway 115. The connection information may include, for example, an Internet Protocol (IP) address or another type of network address and a port to be used to establish a connection … The home-networking gateway 115 may establish a connection with the host system [configuration service] using the received connection information; see Meenan-Fig.3, the home-networking gateway receives and forwards transfer confirmation to host system [configuration service] at 370g);
reception of at least one set of configuration data or instructions originating from the first configuration remote service derived from the configuration of the previous central control unit (Meenan-Paras. [0079-0080], The host system 320 retrieves the configuration information, which may be associated with another home-networking gateway [previous central control unit] that is associated with the user account (step 372h) … The host system 320 associates the retrieved configuration information with the home-networking gateway 315 [central control unit] (step 374h); Meenan-Para. [0081], the host system 320 sends the retrieved configuration information to the home-networking gateway 315 (step 378h));
configuration of the central control unit on the basis of the at least one set of configuration data or instructions (Meenan-Para. [0078], The retrieved configuration information may include, for example, some or all of the device information for the devices associated with the home-network, as described with respect to home-networking gateway configuration information 115b;  Meenan-Para. [0040], the home-networking gateway configuration information 115b may include protocol information necessary to configure the home-networking gateway 115 to communicate with devices 112).

As per claim 12, Meenan discloses the method according to claim 11 as set forth above, also discloses wherein the configuration step comprises 
(see Meenan-Para. [0044], configuration information 124 in host system stores the identifying information 115a and the home-networking gateway configuration information 115b of the home-networking gateway 115. The host system 120 may provide the configuration information 124 to the home-networking gateway 115 when the previous home-networking gateway is upgraded or replaced; Meenan-Para. [0035], The home-networking gateway 115 may include identifying information 115a, such as a MAC ("Media Access Control") address and/or a network address, that may uniquely identify a home-networking gateway 115; Meenan-Para. [0040], the home-networking gateway configuration information 115b may include protocol information necessary to configure the home-networking gateway 115 to communicate with devices 112), the configuration being carried out on the basis of at least one emission and/or reception address value comprised in the at least one set of configuration data or instructions (Meenan-Para. [0035], The home-networking gateway 115 may include identifying information 115a, such as a MAC ("Media Access Control") address and/or a network address, that may uniquely identify a home-networking gateway 115).

As per claim 13, Meenan discloses the method according to claim 11 as set forth above, also discloses: 
(Meenan-Para. [0037], The home-networking gateway configuration information 115b also may include device information for devices 112 … The device identifier may include a hardware device identifier, such as a MAC address, and/or a network address, such as a static IP address associated with the device or a dynamic IP address. The dynamic IP address may be assigned by home-networking gateway 115 [sending of a control message]) used by a communication interface of the home automation device with the central control unit of the home automation installation (Meenan-Para. [0040], the home-networking gateway configuration information 115b may include protocol information necessary to configure the home-networking gateway 115 to communicate with devices 112) on the basis of at least one emission and/or reception address value comprised in the at least one set of configuration data or instruction (Meenan-Para. [0078], The retrieved configuration information may include … with respect to home-networking gateway configuration information 115b; Meenan-Para. [0037], The home-networking gateway configuration information 115b also may include device information for devices 112 associated with the home network 110… The device identifier may include a hardware device identifier, such as a MAC address, and/or a network address, such as a static IP address associated with the device or a dynamic IP address). 

Claims 14, 16 and 18 recite subject matter similar to those recited in claims 3, 5 and 7 respectively; thus, claims 14, 16 and 18 are similarly rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8-10, 15 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Meenan et al. (US 2010/0257584, Pub. Date Oct. 7, 2010), in view of Uchiyama et al. (US 2017/0111247, Pub. Date Apr. 20, 2017).
As per claim 4, Meenan discloses the method according to claim 1, as set forth above, but does not explicitly disclose:
reception of a replacement request in connection with an identifier of the first central control unit and an identifier of the second central control unit;
registration in a configuration repository of an association between the first central control unit or its identifier on the one hand and the second central control unit or its identifier on the other hand
Uchiyama teaches: 
reception of a replacement request in connection with an identifier of the first central control unit and an identifier of the second central control unit (Uchiyama-Fig. 37, step S1401; Uchiyama-Para. [0225], the replacement registration request issued by the user is received by the request receiver 11 (Step S1401) … The replacement registration request is attached with the device name and the installation location of the old device 20 as well as with the device ID of the new device);
registration in a configuration repository of an association between the first central control unit or its identifier on the one hand and the second central control unit or its identifier on the other hand (Uchiyama-Para. [0127], in response to a replacement registration request, in order to treat a new device that is substituted for an old device as an identical device 20 to the old device, the same mapping ID is used for the old device as well as the new device; Uchiyama-Fig. 36, step S1304; Uchiyama-Para. [0222], the mapping manager 15 generates and registers mapping information in which the device ID and the start date and time of the new device are associated with the mapping ID included in the mapping information corresponding to the device ID of the old device, that is, the mapping ID specified in the mapping information that has been made unavailable at Step S1303 (Step S1304)).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Meenan in view of Uchiyama for reception of a replacement request and registration in a configuration repository of an association between the first central control unit and the second central control unit.
One of ordinary skill in the art would have been motived because it offers the advantage of managing the devices and identifying the association between the old device and new device (Uchiyama-Para. [0127-0128]).
As per claim 8, Meenan-Uchiyama discloses the method according to claim 4 as set forth above, also discloses further comprising the following step:
registration of the at least one set of configuration data or instructions associated to the identifier of the second central control unit in the configuration repository (Meenan-Fig. 3, Step 374h; Meenan-Para. [0080], To associate the home-networking gateway 315 with the configuration information, the host system 320 may add a record to the list [configuration repository] that includes an identifier for the home-networking gateway and an identifier for the configuration information set).

As per claim 9, Meenan-Uchiyama discloses the method according to claim 8 as set forth above, also discloses further comprising the following step:
update of the configuration repository so as to register the effective replacement of the first central control unit with the second central control unit (Meenan- Para. [0047], The home-networking gateways are associated with the same configuration information. This may occur, for example, when a home-networking gateway is replaced with a different home-networking gateway. The home-networking gateway 43567889 may be deleted or otherwise disassociated with the JohnSmith345 account based on, for example, a user request or the passage of a predetermined amount of time after the storage of the configuration information in association with the second home-networking gateway (here, 67890643)).

As per claim 10, Meenan-Uchiyama discloses the method according to claim 4 as set forth above, also discloses further comprising the following steps:
check-up of the availability of the unique identifier of the second central control unit before the configuration repository (Uchiyama-Fig. 36, step S1302; Uchiyama-Para. [0221], the mapping manager 15 further confirms whether or not mapping information is available corresponding to the device ID of the new device as received along with the mapping modification request (Step S1302));
the check-up step being prior to the registration of the replacement request (Uchiyama-Fig. 36, step S1304; Uchiyama-Para. [0222], if mapping information is not available corresponding to the device ID of the new device (No at Step S1302) … the mapping manager 15 generates and registers mapping information in which the device ID and the start date and time of the new device are associated with the mapping ID included in the mapping information corresponding to the device ID of the old device, that is, the mapping ID specified in the mapping information that has been made unavailable at Step S1303 (Step S1304)).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Meenan in view of Uchiyama for checking-up of the availability of the unique identifier of the second central control unit before registration of the replacement request.
One of ordinary skill in the art would have been motived because it offers the advantage of keeping track the mapping information of each device in order to operate the mapping modification (Uchiyama-Para. [0222-0223]).

Claims 15, 19 and 20 recite subject matter similar to those recited in claims 4, 8 and 9 respectively; thus, claims 15, 19 and 20 are similarly rejected. 

Claims 6 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Meenan et al. (US 2010/0257584, Pub. Date Oct. 7, 2010), in view of Meruva et al. (US 2017/0371309, filed Jun. 22, 2016).
As per claim 6, Meenan discloses the method according to claim 1 as set forth above, also discloses wherein the step of determining at least one set of configuration data or instructions associated to the identifier of the second central control unit from the at least one set of configuration data or instructions associated to the unique identifier of the first central control unit (Meenan-Para. [0079], the host system may look-up the user account and home-networking gateway [second central control unit] in a table or list that stores configuration information and is indexed by user account … retrieves the configuration information, which may be associated with another home-networking gateway [first central control unit] that is associated with the user account (step 372h)).
Meenan does not explicitly disclose:
a modification of a format of the configuration data or instructions or a modification of a structure of the configuration data or instructions.
Meruva teaches:
a modification of a format of the configuration data or instructions or a modification of a structure of the configuration data or instructions (Meruva-Fig. 2, block 216; Meruva-Para.[0056], At block 216, the method 212 includes converting, by the computing device, the received controller programming information [of a first controller] to a second information type associated with a new controller, based, at least in part, on a portion of a set of conversion rules particular to the installed controller and the new controller. The second type of controller programming information can refer to programming information that is compatible with, and/or executable by, the new controller; Meruva-Para. [0039], the received programming information can be converted from a first format type that is compatible with the controller 104 (e.g., a legacy controller) to a second format type that is compatible with a new and/or upgraded controller).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Meenan in view of Meruva for modification of a format of the configuration data or instructions or a modification of a structure of the configuration data or instructions.
One of ordinary skill in the art would have been motived because it offers the advantage of allowing new device to execute the converted programming information received from old device to control the system (Meruva-Para. [0053]).

Claim 17 recites subject matter similar to those recited in claim 6; thus, claim 17 is similarly rejected. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baum et al. (US 2017/0155545) Takeover Processes in Security Network Integrated With Premise Security System;
Freeman (US 6,314,459) Home-Network Autoconfiguration;
Mosier (US 2003/0208622) Method and System for Multiple Vendor, Multiple Domain Router Configuration Backup.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH NGUYEN whose telephone number is (571)272-4487.  The examiner can normally be reached on Monday-Friday: 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMAL B DIVECHA can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/V.N./Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453